Exhibit 10.3

MANAGEMENT SERVICES AGREEMENT

This Management Services Agreement (this “Agreement”) is dated as of October 21,
2013 (the “Effective Date”) and is made and entered into by and among Caesars
Entertainment Operating Company, Inc., a Delaware corporation (the
“Service Provider”), Caesars Acquisition Company, a Delaware corporation (“CAC”)
and Caesars Growth Partners, LLC, a Delaware limited liability company (“Growth
Partners”).

RECITALS

A. The Service Provider has experience in providing services to gaming and
related businesses.

B. On or about the date hereof, CAC, Growth Partners, Caesars Entertainment
Corporation, a Delaware corporation (“CEC”), and certain subsidiaries of CEC
entered into that certain Transaction Agreement (the “Transaction Agreement”),
pursuant to which Growth Partners agreed to acquire, via contribution and sale,
certain assets originally held by CEC or certain of its subsidiaries.

C. CAC and Growth Partners desire to engage the Service Provider to provide the
services set forth herein, and the Service Provider is willing to perform such
services, in each case, on the terms and under the conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and with the intention of being
bound by this Agreement, the parties agree as follows:

ARTICLE I.

DEFINITIONS

1.01 Definitions. The following defined terms are used in this Agreement:

“Affiliate” shall mean, when used with reference to a specific Person:

(i) any Person who is an officer, partner, manager, member or trustee of, or
serves in a similar capacity with respect to, the specified Person;

(ii) any partnership, limited liability company, corporation, trust or other
entity of which the specified Person is a general partner, officer, Service
Provider, managing member, trustee or serves in a similar capacity or is
directly or indirectly the owner of a majority of the partnership interests,
limited liability company interests, a majority of a class of equity securities
(in the case of publicly held securities, any portion of a class of such
securities aggregating at least five percent (5%) of such securities), or in
which such Person has a majority beneficial interest;



--------------------------------------------------------------------------------

(iii) any Person (or any officer, general partner, Service Provider, managing
member or trustee, or, one who serves in a similar capacity with respect to such
Person) that directly or indirectly through one or more intermediaries Controls
or is Controlled by or under common Control with such specified Person; and/or

(iv) when used in reference to any of the parties hereto, any Person that
directly or indirectly through one or more intermediaries Controls or is
Controlled by or is under common Control with any one or more of the beneficial
owners of such party hereto.

“Affiliated Entities” shall mean entities which (i) are not wholly owned by the
Service Provider or its subsidiaries and (ii) own facilities which are managed
by the Service Provider or its subsidiaries (i.e., joint venture partners which
own facilities managed by the Service Provider or its subsidiaries).

“Agreement” is defined in the preamble.

“Annual Plan Confirmation” is defined in Section 3.04(a).

“Applicable Laws” shall mean all laws, rules, regulations and orders of the
United States of America and all states, counties and municipalities in which
the Service Provider and the respective Recipients conduct business.

“Bank Accounts” is defined in Section 3.05(a).

“Business Days” shall mean all weekdays except those that are official holidays
of employees of the United States government. Unless specifically stated as
“Business Days,” a reference in this Agreement to “days” means calendar days.

“CAC” is defined in the preamble.

“CEC” is defined in the recitals.

“Competitor” shall mean, as of the date of a proposed disclosure under
Section 10.03, any Person (other than the Service Provider, Recipient and any of
their Affiliates) that is engaged, or is an Affiliate of a Person that is
engaged, in the business ownership or operation of a Gaming business.

“Control” shall mean the ability, whether by the direct or indirect ownership of
an equity interest, by contract or otherwise, to:

(i) in the case of a corporation, elect a majority of the directors of a
corporation;

(ii) in the case of a partnership, select the managing partner of a partnership,
or direct the votes of the partner or partners with authority to make decisions
on behalf of the partnership;

 

2



--------------------------------------------------------------------------------

(iii) in the case of a limited partnership, select or direct the votes of the
sole general partner, all of the general partners to the extent that each has
management control and authority, or the managing general partner or managing
general partners thereof;

(iv) in the case of a limited liability company, select or direct the votes of
the managing member(s) or manager(s) thereof; and

(v) otherwise, to select, or to remove and select, a majority of those Persons
exercising governing authority over an entity.

“Controls” and “Controlled” shall have correlative meanings to “Control.”

“Cost Center” is defined in Section 5.01.

“Current Allocation Spreadsheet” is defined in Section 3.04(a).

“Direct Charges” shall mean any amounts payable to third parties that are
arranged or managed by the Service Provider for the account of a Recipient and
are charged directly by the third party to such Recipient; provided that no cost
included in any Cost Center set forth in the Annual Plan shall be a “Direct
Charge”.

“Effective Date” is defined in the preamble.

“Event of Default” is defined in Section 9.01.

“Existing Bank Accounts” is defined in Section 3.05(a).

“GAAP” shall mean those conventions, rules, procedures and practices,
consistently applied, affecting all aspects of recording and reporting financial
transactions which are generally accepted by major independent accounting firms
in the United States at the time in question. Any financial or accounting terms
not otherwise defined herein shall be construed and applied according to GAAP.

“Gaming” shall mean casinos, slot machines, video lottery terminals, racetracks,
racinos, pari mutual wagering, social online and mobile gaming, online real
money gaming, interactive gaming, poker tournaments and any other form of
wagering or other gaming activities that may be authorized from time to time by
Applicable Law in a particular jurisdiction.

“Gaming Authority” shall mean any gaming control board or regulatory authority
governing gaming in states or countries in which any Recipient or its Affiliates
currently conducts or in the future may conduct Gaming operations.

“Gaming Taxes” shall mean any tax imposed on Gaming activities by any Gaming
Authorities.

“Growth Partners” is defined in the preamble.

 

3



--------------------------------------------------------------------------------

“Licensed Activities” is defined in Section 3.07(b).

“Logo” is defined in Section 3.07(b).

“Management Agreements” shall mean (i) the Hotel and Casino Management
Agreement, dated as of February 19, 2010, between PHW Las Vegas, LLC (as
assigned to PHWLV, LLC on the Effective Date) and PHW Manager, LLC (as such
document may be amended from time to time), (ii) the Management Agreement, dated
October 23, 2012, between CBAC Borrower, LLC and Caesars Baltimore Management
Company, LLC (as such document may be amended from time to time), (iii) the
Shared Services Agreement, dated as of May 1, 2009, between the Service
Provider, HIE Holdings, Inc. and Caesars Interactive Entertainment, Inc. (as
such document may be amended from time to time) and (iv) any newly negotiated
agreements under which hotel and/or casino management services are provided to a
subsidiary of CAC or Growth Partners in the case of future acquisitions or
investments acquired after the date hereof.

“New Bank Accounts” is defined in Section 3.05(a).

“Person” shall mean any individual, partnership, limited partnership, limited
liability company, corporation, unincorporated association, joint venture, trust
generated entity or other entity.

“Prohibited Person” means any Person that: (i) is a Competitor; (ii) is
generally recognized in the community as being a Person of ill repute or who has
or is reasonably believed to have an adverse reputation or character, in either
case which is more likely than not to (A) have a material adverse effect on the
Service Provider, CEC or any of their respective Affiliates or (B) make such
Person unsuitable under any laws pertaining to Gaming to hold a Gaming license
or to be associated with a Gaming licensee or otherwise jeopardizes any of the
Gaming licenses of the Service Provider, CEC or any of their respective
Affiliates; or (iii) is a Person that is more likely than not to jeopardize the
ability of the Service Provider, CEC or any of their respective Affiliates to
hold a Gaming license or to be associated with a Gaming licensee under any laws
of any Gaming Authorities (excluding any Gaming Authority established by any
Native American tribe).

“Project” is defined in Section 3.15.

“Project Development Costs” is defined in Section 3.15.

“Proposed Annual Plan” is defined in Section 3.04(a).

“Recipients” shall mean CAC, Growth Partners, and each of their current and
future subsidiaries.

“Service Provider” is defined in the preamble.

“Service Provider Confidential Information” shall mean information relating to
the Service Provider’s business that derives value, actual or potential, from
not being generally known to others (including information disclosed to the
Service Provider by the Service

 

4



--------------------------------------------------------------------------------

Provider’s service providers and licensors under an obligation of
confidentiality), including all manuals, Service Provider Proprietary
Information and Systems, fees and terms of all Services, and any documents and
information specifically designated by the Service Provider orally or in writing
as confidential or by its nature would reasonably be understood to be
confidential or proprietary, to which any Recipient obtains access by virtue of
the relationship between the parties.

“Service Provider Proprietary Information and Systems” is defined in
Section 3.08(b).

“Services” shall mean all of the services to be provided by the Service Provider
to the Recipients as set forth in Article III of this Agreement.

“Services Fee” is defined in Section 5.01.

“Term” is defined in Section 2.02.

“Trade Secrets” shall mean all worldwide rights in, arising out of, or
associated with confidential information, trade secrets, and nonpublic know-how,
including business methods and plans, customer and supplier information and
lists.

“Transaction Agreement” is defined in the recitals.

“Unavoidable Delays” is defined in Section 13.08.

“Updating Principles” is defined in Section 3.04(a).

“Website” is defined in Section 3.07(b).

“Year” is defined in Section 3.01.

ARTICLE II.

APPOINTMENT/TERM

2.01 Appointment. Each Recipient, severally and not jointly and severally,
hereby appoints and employs the Service Provider to provide the Services upon
the terms and conditions set forth herein. The Service Provider hereby accepts
each such appointment and undertakes to provide the Services upon the terms and
conditions hereinafter set forth. For the avoidance of doubt, there shall be no
duplication of services provided under the Management Agreements and the
Services provided by Service Provider under this Agreement. To the extent there
is a conflict between this Agreement and any Management Agreement, the
applicable Management Agreement shall govern and control.

2.02 Term. The term of this Agreement (the “Term”) shall commence upon the
Effective Date and, unless earlier terminated in accordance with the terms
hereof, shall terminate in accordance with Section 10.01.

 

5



--------------------------------------------------------------------------------

ARTICLE III.

SERVICES

3.01 Accounting Systems and Books and Records. The Service Provider shall
maintain a complete accounting system in connection with the operation of each
Recipient’s business. Separate books and accounts shall be kept for each
Recipient. The books and records shall be kept in accordance with GAAP and U.S.
tax laws. Such books and records may be kept on a calendar year basis or, to the
extent consistent with Section 706 of the Code (as defined in the Transaction
Agreement), fiscal year basis (either, a “Year”) as determined by each
Recipient’s chief financial officer, or, if no such determination is provided,
by the Service Provider in its reasonable discretion. Books and accounts shall
be maintained at such location(s) as may be reasonably determined by the Service
Provider. The Service Provider shall use its commercially reasonable efforts to
comply with all requirements with respect to internal controls in accounting.

3.02 Access to Records. Each Recipient shall at all reasonable times have access
to and the right to copy the Service Provider’s books and records relating to
such Recipient. This Section 3.02 shall survive the expiration or earlier
termination of this Agreement until the seventh (7th) anniversary thereof.

3.03 Financial Statements; Audits. The Service Provider shall prepare financial
statements of each Recipient, individually and/or as a consolidated group, as
reasonably required by Applicable Law and as requested by the Recipient. The
financial statements shall be kept in accordance with GAAP and U.S. federal tax
laws, or as otherwise determined by the Service Provider in consultation with
the Recipients. CAC shall engage, on behalf of the Recipients, a nationally
recognized reputable public accounting firm, acceptable to the Service Provider
in its reasonable discretion, to audit the financial statements of each
Recipient, individually and/or as a consolidated group, and/or as otherwise
determined by the Recipient, as appropriate, as of and at the end of each
calendar or fiscal year (or portion thereof) occurring after the date hereof.

3.04 Operating and Capital Budgets and Annual Plans.

(a) On or prior to the Effective Date, the Service Provider has submitted to
each Recipient a spreadsheet outlining the current allocations and allocation
methodology for each of the Cost Centers set forth in Section 5.01 as utilized
by Affiliates of Service Provider for the Service Provider’s current fiscal year
(the “Current Allocation Spreadsheet”). The Current Allocation Spreadsheet,
which is agreed upon by the parties, is attached hereto as Exhibit A. The
Service Provider may update the Current Allocation Spreadsheet without the
approval of the Recipients only as follows: (i) for the amount of the
allocations, annually in connection with the Proposed Annual Plan, but only to
the extent such changes apply on a non-discriminatory basis to all Affiliated
Entities of the Service Provider and there is no change in the applied
allocation methodology, (ii) for the allocation methodology, at any time, but
only to the extent such changes do not result in a material increase to the
costs allocated to the Recipient ((i) and/or (ii), the “Updating Principles”).
Unless otherwise authorized and directed by CAC, at least ninety (90) days prior
to the start of each Year of Growth Partners, commencing with the Year ending
December 31, 2014, the Service Provider shall prepare and submit to the
Recipients a proposed annual plan setting forth the estimated

 

6



--------------------------------------------------------------------------------

operating and capital budget and business plan for such Year (each such annual
plan, a “Proposed Annual Plan”). The initial Proposed Annual Plan for the
remainder of the initial calendar year of this Agreement, which is agreed upon
by the parties, is attached hereto as Exhibit B. The Proposed Annual Plan as
approved by the Recipients together with the Annual Plan Confirmation (as
hereinafter defined) approved by the Recipients shall collectively be the
“Annual Plan” for the Year in question. Each Proposed Annual Plan shall include
(a) a detailed forecast comprised of estimated income and expenses by month for
the coming Year, (b) a detailed estimated cash flow projection by month, (c) an
estimate of the Service Fee detailed by Cost Center as set forth in
Section 5.01, and (d) any anticipated reimbursable expenses by line item and
category and detailed estimates of any other amounts payable by each Recipient
to the Service Provider under this Agreement. Subject to the Updating
Principles, no Proposed Annual Plan shall be inconsistent with the Current
Allocation Spreadsheet in effect in any material respect, unless otherwise
agreed by the Service Provider and the Recipients. The Recipients shall review
each Proposed Annual Plan. If the Recipients are unable to reach a decision
regarding the approval of all or a portion of any Proposed Annual Plan and
inform the Service Provider of such, the Recipients will be deemed to object to
the portions of such Proposed Annual Plan that have not been approved by a
majority of the Recipients. If the Recipients object to or are deemed to object
to all or any portion of any Proposed Annual Plan, the Recipients shall provide
the Service Provider with any objections in writing, in reasonable detail, as
soon as practicable. At the request of any Recipient, the Service Provider will
make itself available to the Recipients to discuss the Proposed Annual Plan and
will provide a statement showing budgeted expenses (and any prior Year’s actual
expenses) attributable to such Recipient’s portion of the total allocations. If
the Recipients fail to approve any portion of a Proposed Annual Plan in
accordance with this Section, then the portions of the Proposed Annual Plan to
which the Recipients have not properly objected shall be effective and, with
respect to any items objected to by the Recipients, the Annual Plan approved for
the prior Year shall govern with respect to such items until the Recipients
approve an Annual Plan. On or before December 15th of each Year, the Service
Provider shall confirm, or shall identify any deviations from, the estimates set
forth in the Proposed Annual Plan (the “Annual Plan Confirmation”). Subject to
the Updating Principles, no Annual Plan Confirmation shall be inconsistent with
the Current Allocation Spreadsheet in effect in any material respect, unless
otherwise agreed by the Service Provider and the Recipients. If the Annual Plan
Confirmation has not changed (other than in any de minimis respect) since the
submission of the Proposed Annual Plan, and the Proposed Annual Plan has been
approved by the Recipients, such Proposed Annual Plan shall be the Annual Plan
for the subsequent Year. If the Annual Plan Confirmation differs in any non-de
minimis respect from the Proposed Annual Plan, the Recipients shall have the
right to approve all such changes and will be deemed to object to all such
changes that have not been approved by a majority of the Recipients. The
portions of the Proposed Annual Plan and the Annual Plan Confirmation that were
approved by a majority of Recipients shall be effective with respect to such
portions for the next Year and the portions of the Proposed Annual Plan and/or
Annual Plan Confirmation that were objected to by the Recipients shall be
governed by the prior Year’s Annual Plan. The parties shall use good faith
efforts to reach an agreement on the Annual Plan prior to the commencement of
the Year to which such Annual Plan relates. The Service Provider, CAC and Growth
Partners shall work together in good faith to finalize each Annual Plan. Any
unresolved disputes regarding the Annual Plan shall be resolved in accordance
with Article XII hereof. The Service Provider shall provide the Services
hereunder in accordance

 

7



--------------------------------------------------------------------------------

with the Annual Plan. The written consent of the Recipients shall be required to
increase any line item in the Annual Plan; provided, however that the Service
Provider may increase or decrease any such line item without Recipients’ consent
so long as (i) such change is necessary to reflect a material change in the
services required for that line item from the service anticipated to be required
at the time the Annual Plan was approved, (ii) such amount does not cause a
change that exceeds fifteen percent (15%) of such approved lien item in the
Annual Plan, (iii) such increase is applied on a non-discriminatory basis to all
Affiliate Entities of the Service Provider that receive an allocation for the
Cost Center to which such line item increase relates, (iv) the Service Provider
provides the Recipients with at least sixty (60) days’ prior notice, to the
extent practicable, of such increase, and (v) the Service Provider provides the
Recipients with reasonable documentation supporting the need for such increase,
where applicable.

(b) Subject to receipt of any required approvals from Gaming Authorities, the
Recipients may elect, in their sole discretion, to relieve the Service Provider
of its obligation to provide certain Services hereunder, provided that (i) such
Recipient provides written notice of such election to the Service Provider at
least one hundred and eighty (180) days prior to the termination of such
Services and (ii) such Recipient or its Affiliates (and not, for example, a
third-party service provider) will provide such terminated Service in
substitution for the Service Provider. If the Recipients make such an election,
the Service Provider shall cease performing such Services as specified in the
election notice and the line item(s) set forth in the Annual Plan for such
Services shall be decreased by the estimated costs and expenses for such
Services, including without limitation, any allocation of any Cost Center to the
extent attributable to such Services.

3.05 Treasury.

(a) The Recipients (or, at the request of any Recipient, the Service Provider)
shall each establish, if necessary, one or more bank accounts at banking
institutions chosen by such Recipient and reasonably acceptable to the Service
Provider (such account or accounts are hereinafter collectively referred to as
the “New Bank Accounts”), and the Service Provider shall provide treasury and
cash management functions to and on behalf of each Recipient. The Bank Accounts
shall be in the applicable Recipient’s name or in the name of the Service
Provider if directed by the Recipients. The Service Provider may transfer funds
from and among the New Bank Accounts and any bank accounts established by the
Recipients prior to the date hereof (the “Existing Bank Accounts”, together with
the New Bank Accounts, the “Bank Accounts”). Each Recipient hereby authorizes
the Treasurer and Assistant Treasurer of the Service Provider and their
designees to sign for and otherwise manage the Bank Accounts. The Service
Provider shall not commingle funds of the Service Provider and/or its Affiliates
(excluding the Recipients) with funds of the Recipients.

(b) The Service Provider shall have the power to arrange for letters of credit
for each Recipient on (x) a several, and not joint and several, basis and (y) an
as needed basis and shall allocate the costs associated with such letters of
credit to the applicable Recipient.

(c) The Service Provider may, in its reasonable discretion and in accordance
with the Annual Plan, pay outstanding accounts payable, payroll and other
expenses on behalf of each Recipient, and each applicable Recipient agrees to
reimburse the Service Provider for such expenses without markup except to the
extent such costs are included in any Cost Center set forth in the Annual Plan.

 

8



--------------------------------------------------------------------------------

3.06 Regulatory Filings. The Service Provider shall prepare and file all reports
required to be filed by each Recipient by each applicable Gaming Authority, the
U.S. Securities and Exchange Commission or any other governmental authority. The
out-of-pocket cost of preparing and filing such reports shall be a Direct Charge
to the respective Recipients unless otherwise included in any Cost Center set
forth in the Annual Plan.

3.07 Service Provider Trademarks.

(a) The Service Provider, on behalf of itself and its subsidiaries, grants to
each Recipient the right during the Term to use the CAESARS mark solely in each
of their entity names, as applicable. For the avoidance of doubt, the foregoing
license does not include the right to use the CAESARS mark in connection with
the sale or marketing of any goods or services. To the extent that any goodwill
arises in connection with any Recipient’s use of the CAESARS mark in its entity
name, such goodwill shall inure to the sole benefit of the Service Provider or
its applicable subsidiary.

(b) The Service Provider, on behalf of itself and its subsidiaries, further
grants to CAC and Growth Partners the right to use the CAESARS mark and the
CAESARS logo set forth on Exhibit C attached hereto (the “Logo”) on a
non-exclusive, non-assignable, non-sublicensable, royalty-free basis during the
Term solely (i) for corporate identification purposes, (ii) for use as the
domain name, which will be registered and owned by the Service Provider, for the
hosting of a website maintained by the Service Provider on behalf of CAC (the
“Website”) for such identification purposes, and (iii) any non-revenue
generating uses incidental thereto (collectively, the “Licensed Activities”). To
the extent that any goodwill arises from any Recipient’s use of the CAESARS mark
and/or the Logo in connection with the Licensed Activities, such goodwill shall
inure to the sole benefit of the Service Provider or its applicable subsidiary.
Any and all uses of the CAESARS mark and the Logo in connection with the
Licensed Activities, including the use of the CAESARS mark or the Logo on any
materials or on the Website, shall be subject to the prior consent of the
Service Provider. The Recipients shall use the CAESARS mark and the Logo only in
connection with the Licensed Activities and, for the avoidance of doubt, each
Recipient acknowledges and agrees that the Licensed Activities shall not include
the sale or promotion of any products branded with the CAESARS mark or the Logo.
The Recipients shall not (x) modify the CAESARS mark or the Logo, (y) use the
CAESARS mark or the Logo in connection with any third party trademark, or
(z) use the CAESARS mark as part of any other domain name or URL, in each case,
without the prior consent of the Service Provider. Each Recipient hereby
acknowledges and agrees that, as between the parties, the Service Provider, or
its applicable subsidiary, owns all right, title and interest in and to the
CAESARS mark and the Logo.

3.08 Service Provider Proprietary Information and Systems.

(a) The Service Provider will make available to each Recipient the Service
Provider Proprietary Information and Systems. For the avoidance of doubt,
certain Service Provider Proprietary Information and Systems may also be
provided to certain Recipients under the respective Management Agreements.

 

9



--------------------------------------------------------------------------------

(b) Each Recipient agrees that the Service Provider has the sole and exclusive
right, title and ownership to:

(i) certain proprietary information, techniques and methods of operating gaming,
hotel and related businesses;

(ii) certain proprietary information, techniques and methods of designing games
used in gaming and related businesses;

(iii) certain proprietary information, techniques and methods of training
employees in the gaming, hotel and related business; and

(iv) certain proprietary business plans, projections and marketing, advertising
and promotion plans, strategies, and systems (collectively items (i)-(iv), the
“Service Provider Proprietary Information and Systems”);

in the case of (i) through (iv) which have been developed and/or acquired over
many years through the expenditure of time, money and effort and which the
Service Provider and its Affiliates maintain as confidential and as Trade
Secret(s).

(c) Each Recipient further agrees to maintain the confidentiality of such
Service Provider Proprietary Information and Systems, and upon the termination
of this Agreement, to return the same to the Service Provider, including but not
limited to, documents, notes, memoranda, lists, computer programs and any
summaries of such Service Provider Proprietary Information and Systems. The
Service Provider will grant the Recipients a non-exclusive, limited right and
license for the duration of the Term to use all or a portion of the Service
Provider Proprietary Information and Systems solely to the extent necessary for
the Recipients to use the books, records and other information maintained by the
Service Provider hereunder in accordance with the terms and conditions of this
Agreement. Service Provider Proprietary Information and Systems specifically
excludes any information or documents otherwise falling within (i)-(iv) above,
if the same is prepared, designed or created solely for the use and benefit of a
Recipient or its respective predecessors.

3.09 Centralized Services. The Service Provider will provide corporate functions
to each Recipient, including without limitation, information technology and
related software services, information systems, website management, vendor
relationship management, real estate, strategic sourcing, design and
construction, regulatory compliance functions, finance and accounting,
consolidated finance operations, risk management, internal audit, tax, record
keeping and subsidiary management, treasury functions, consultancy and lobbying
services, human resources, compensation, benefits, marketing and public
relations, legal, payroll, accounts payable, security and surveillance,
government relations, communications and data access services. The Service
Provider shall pass through any discounts, rebates or similar incentives
received by the Service Provider or its Affiliates in connection with the
provision of services under this Agreement.

 

10



--------------------------------------------------------------------------------

3.10 Business Advisory Services. The Service Provider will provide each
Recipient with certain business advisory services, including without limitation:
(a) developing and implementing corporate and business strategy and planning,
(b) identifying, analyzing, preparing for, negotiating, structuring and
executing acquisitions, joint ventures, development activities, divestitures,
investments and/or other opportunistic uses of capital, (c) legal and accounting
consultancy services, (d) design and construction consultancy services and
(e) analyzing and executing financing activities.

3.11 Excluded Services. The Services shall not include any property or
asset-specific management services, which, for the avoidance of doubt, will be
provided pursuant to the Management Agreements.

3.12 Operating Reimbursements. Except as otherwise specifically stated herein,
the Service Provider and the Recipients agree that they shall allocate costs,
expenses, deposits, cash, assets and other similar items based on the use of
such items by the parties, regardless of the contracting party therefor. Items
that shall be allocated include, but shall not be limited to, deposits, payroll
expenses, marketing programs, charitable contributions, and regulatory imposed
payments. Each Recipient and the Service Provider agree to negotiate in good
faith the proper allocation of such items; provided that no amount shall be
allocated to any Recipient to the extent that such cost is included in any Cost
Center allocated to such Recipient in the Annual Plan.

3.13 Changes to Services.

(a) The parties may agree to modify the terms and conditions of the Service
Provider’s performance of any Service in order to reflect new procedures,
processes or other methods of providing such Service. The parties will negotiate
in good faith the terms and conditions upon which the Service Provider would be
willing to implement such change.

(b) Notwithstanding any provision of this Agreement to the contrary, the Service
Provider may make: (i) changes to the process of performing a particular Service
that do not adversely affect the benefits to any Recipient of the Service
Provider’s provision or quality of such Service in any material respect or
increase any Recipient’s cost for such Service; (ii) emergency changes on a
temporary and short-term basis; and/or (iii) changes to a particular Service in
order to comply with Applicable Law, so long as such changes are applied on a
non-discriminatory basis to similar services provided to Affiliated Entities, in
each case without obtaining the prior consent of any Recipient. However, the
Recipients shall, to the extent practicable, be notified in writing within a
reasonable time prior to any such changes.

3.14 Additional Services. The Recipients may, from time to time, request
additional services that are not contemplated above. The parties agree to
negotiate in good faith the terms and conditions, if at all, by which the
Service Provider would be willing to perform such additional services. The
parties agree that the Service Provider shall not have any obligation to agree
to provide any additional services.

3.15 Development Costs. If CEOC or its Affiliates investigate or begin
development of a potential investment opportunity of the type that CEOC
reasonably believes it

 

11



--------------------------------------------------------------------------------

could offer to Growth Partners pursuant to the terms of the limited liability
company agreement of Growth Partners (a “Project”), then the out-of-pocket third
party costs and the internal allocated costs of such project (collectively, the
“Project Development Costs”) shall be shared equally by Growth Partners and
CEOC. Internal allocated costs of such project shall be calculated and allocated
on a basis consistent with the then current method of calculation and allocation
of such internal development costs by CEOC for its own projects. All third party
Project Development Costs shall be paid directly by CEOC or its Affiliates
(other than by Recipients) and Growth Partners will reimburse CEOC for Growth
Partners’ share of such Project Development Costs. On a quarterly basis, CEOC
shall invoice Growth Partners for its share of the Project Development Costs
incurred in the applicable quarter and Growth Partners shall pay such invoiced
amounts within sixty (60) days after receipt of such invoice; provided, however,
that the allocation to Growth Partners of any deposits, option fees, application
fees, payments to potential partners and other similar capital investments shall
require the prior approval of Growth Partners for any item or series of related
items in excess of Two Hundred Fifty Thousand Dollars ($250,000). If a Project
is pursued by Growth Partners (or its subsidiaries) without any ownership
interest in such Project or management rights to be held by CEOC or its
Affiliates (other than Recipients), Growth Partners shall pay all Project
Development Costs attributable to such Project (and shall reimburse CEOC for any
Project Development Costs related to such Project that had not been previously
reimbursed by Growth Partners). If a Project is pursued by CEOC or its
Affiliates (other than the Recipients) without any ownership interest in such
Project to be held by the Recipients or their Affiliates (other than the Service
Provider), CEOC shall pay all Project Development Costs attributable to such
Project (and shall reimburse Growth Partners for any Project Development Costs
incurred for such Project that had been previously reimbursed by Growth
Partners). The Service Provider shall establish a separate Cost Center for each
Project.

ARTICLE IV.

PERFORMANCE OF SERVICES

4.01 Standards. Subject to and in accordance with the Annual Plan, the Service
Provider shall perform the Services on a non-discriminatory basis, in a
first-class manner, using its commercially reasonable efforts to provide the
Services in the same manner as if the Service Provider was providing such
Services for itself or its subsidiaries. Actions taken by the Service Provider
in good faith consistent with the foregoing shall not constitute a breach of
this Agreement unless such action materially violates an express provision of
this Agreement. The Service Provider shall provide the Services at the request
of any officer or director of CAC or Growth Partners.

4.02 Employees. The Service Provider shall determine the fitness and
qualifications of all employees performing the Services (except for any
employees employed by a Recipient). The Service Provider shall hire, supervise,
direct the work of, and discharge of all such employees. The Service Provider
shall determine the wages and conditions of employment of all such employees.
All wages, bonuses, compensation, benefits, termination or severance expenses or
liabilities, pension fund contribution obligations or liabilities, and other
costs, benefits, expenses or liabilities and entitlements of or in connection
with employees employed in connection with the Services shall be the Service
Provider’s responsibility.

 

12



--------------------------------------------------------------------------------

4.03 Independent Contractors. Subject to and in accordance with the Annual Plan,
the Service Provider may hire consultants, independent contractors, or
subcontractors, including Affiliates, to perform all or any part of a Service
hereunder. The Service Provider shall be authorized to enter into agreements on
behalf of, and in the name of, a Recipient in connection with any or all of the
Services. The Service Provider will remain fully responsible for the performance
of its obligations under this Agreement, including any performance by such
consultants, independent contractors, or subcontractors, and the Service
Provider will be solely responsible for payments due to its independent
contractors unless such payments are part of a designated Direct Charge. All
debts and liabilities incurred by the Service Provider within the scope of the
authority granted and permitted hereunder in the course of its provision of the
Services shall be the debts and liabilities of the respective Recipient only,
and the Service Provider shall not be liable for such debts and liabilities
except as specifically stated to the contrary herein.

4.04 Agency and Agency Waivers. The relationship between the parties hereto
shall be that of principal, in the case of each Recipient, and agent, in the
case of the Service Provider. Nothing herein contained shall be deemed or
construed to render the parties hereto partners, joint venturers,
landlord/tenant or any relationship other than that of principal and agent. To
the extent there is any inconsistency between the common law fiduciary duties
and responsibilities of principals and agents, and the provisions of this
Agreement, the provisions of this Agreement shall prevail, it being the
intention of the parties that this Agreement shall be deemed a waiver by the
Recipients of any fiduciary duties owed by an agent to its principal, and a
waiver by the Service Provider of any obligations of a principal to its agent,
to the extent the same are inconsistent with, or would have the effect of
modifying, limiting or restricting, the express provisions of this Agreement,
the intention of the parties being that this Agreement shall be interpreted in
accordance with general principles of contract interpretation without regard to
the common law of agency except as expressly incorporated in the provisions of
this Agreement. In no event shall the Service Provider be deemed in breach of
its duties hereunder solely by reason of (a) the failure of the financial
performance of any Recipient’s business to meet such Recipient’s expectations or
income projections or any operating budget or annual plans, (b) the acts of any
Recipient’s employees, (c) the institution of litigation or the entry of
judgments against any Recipient or Recipient’s business, or (d) any other acts
or omissions not otherwise constituting a material breach of this Agreement.

4.05 Affiliate Transactions. The fact that the Service Provider or an Affiliate
thereof, or a stockholder, director, officer, member, or employee of the Service
Provider or an Affiliate thereof, is employed by, or is directly or indirectly
interested in or connected with, any Person which may be employed by a Recipient
to render or perform a service, or from which the Service Provider may purchase
any property, shall not prohibit the Service Provider from employing such Person
or otherwise dealing with such Person.

4.06 Cooperation of Recipients and the Service Provider. The Recipients and the
Service Provider shall cooperate fully with each other during the Term to
procure and maintain all licenses and operating permits, if any, necessary or
advisable for the Service Provider to provide Services hereunder and to
facilitate each party’s performance of this Agreement. The Recipients shall
provide the Service Provider with such information as is necessary to the
performance by the Service Provider of its obligations hereunder and as may be
reasonably requested by the Service Provider from time to time.

 

13



--------------------------------------------------------------------------------

ARTICLE V.

SERVICES FEE, EQUITY AND EXPENSES

5.01 Services Fee. The Service Provider shall charge each Recipient a fee for
the Services (the “Services Fee”) equal to the sum of (x) the allocated all-in
costs (as determined based on an allocation of personnel time (as determined in
a manner consistent with methodologies used by the Service Provider for similar
services provided to Affiliated Entities) and actual out of pocket costs all as
set forth in the Annual Plan (as it may be adjusted in accordance with
Section 3.04(a)) plus (y) a profit margin of ten percent (10%)) for the Service
Provider’s provision of services to the Recipients characterized by the
following categories of costs centers (each a “Cost Center”) established by the
Service Provider:

(a) “Controller” accounting for costs incurred in connection with the provision
of general accounting services;

(b) “Chief Accounting Officer” accounting for costs incurred in connection with
the provision of audit services and technical accounting services;

(c) “Corporate Planning” accounting for costs incurred in connection with the
provision of corporate finance services for financing and refinancing
transactions;

(d) “Investor Relations” accounting for costs incurred in connection with the
provision of investor relations services;

(e) “External Communications” accounting for costs incurred in connection with
the provision of external communications services and corporate level public
relations services;

(f) “Communications” accounting for costs incurred in connection with the
provision of internal communications services;

(g) “Legal” accounting for costs incurred in connection with the provision of
legal services (including, without limitation, services of the General Counsel,
litigation support, development support, real estate support, labor and
employment advice and compliance);

(h) “Internal Audit” accounting for costs incurred in connection with the
provision of corporate level audit services;

(i) “Accounting Systems” accounting for costs incurred in connection with the
provision of accounting systems and support;

(j) “Corporate Tax” accounting for costs incurred in connection with the
provision of tax support (including the preparation and filing of all statutory
tax returns);

 

14



--------------------------------------------------------------------------------

(k) “Treasury” accounting for costs incurred in connection with treasury support
and cash management services;

(l) “Consolidated Analysis” accounting for costs incurred in connection with the
provision of financial support for all corporate functions;

(m) “Consolidated Reporting” accounting for costs incurred in connection with
the provision of support in connection with statutory reporting requirements;
and

(n) such other Cost Centers as may be approved by the Recipients in the Annual
Plan.

Each of the Cost Centers set forth above shall be described with more
particularity in the Annual Plan and shall apply on a non-discriminatory basis
to all Affiliated Entities. The Service Provider will invoice each Recipient on
a monthly basis, which each Recipient shall pay within thirty (30) days of its
receipt thereof. The obligation to pay Services Fees shall be several with
respect to each Recipient, and not joint and several between or among
Recipients. To the extent that certain Cost Centers are allocated by percentage
of time spent by any particular employee or department, such allocations shall
be applied in a manner substantially similar to that which is utilized by the
Service Provider with respect to services provided to Affiliates of the Service
Provider (other than the Recipients) as of the Effective Date. The Recipients
acknowledge and agree that the Service Provider will not be required to keep or
submit timesheets with respect to any such employee or department, as
applicable.

5.02 Expenses. All costs and expenses, funding of operating deficits and
operating capital, real property and personal property taxes, income taxes,
sales taxes, Gaming Taxes (if applicable), and all other taxes, insurance
premiums and other liabilities incurred due to the Gaming activities and
non-gaming operations of each Recipient, including all Direct Charges, shall be
the sole and exclusive financial responsibility of such Recipient (severally,
and not jointly and severally between or among Recipients), except for (a) costs
included in any Cost Center set forth in the Annual Plan (in which case, such
Recipient shall be responsible for the portion thereof allocated therein to such
Recipient), and (b) those instances herein where it is expressly and
specifically stated that such costs and expenses shall be the financial
responsibility of the Service Provider. It is understood that statements herein
indicating that the Service Provider shall furnish, provide or otherwise supply,
present or contribute items or services hereunder shall not be interpreted or
construed to mean that the Service Provider is liable or responsible to fund or
pay for such items or services, except in those instances specifically mentioned
herein. The Service Provider shall not impose any markup on any goods or
services purchased for a Recipient.

5.03 Withholding. The Service Provider, on or prior to the date it becomes a
Service Provider hereunder, shall deliver to the Recipients a duly completed and
executed Internal Revenue Service Form W-9. Each Recipient shall be entitled to
deduct and withhold from the consideration otherwise payable hereunder such
amounts as it is required to deduct and withhold under any Applicable Laws. To
the extent amounts are so withheld and paid over to the proper governmental
authority, such amounts shall be treated for all purposes as having been paid to
the Person in respect of which such deduction and withholding was made.

 

15



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

The parties agree to comply in all material respects with all Applicable Laws,
including, without limitation, any laws, rules, regulations, orders and requests
for information of any Gaming Authorities that may license the Service Provider
or a Recipient or from which the Service Provider or a Recipient may seek a
license. Each Recipient shall also follow applicable federal laws, rules, and
regulations.

ARTICLE VII.

REPRESENTATIONS AND WARRANTIES

7.01 Representations and Warranties of each Recipient

Each Recipient represents and warrants, severally and not jointly and severally
between or among Recipients, that:

(a) It is duly organized, validly existing and in good standing under the laws
of the state of its organization, that such Recipient has full power and
authority to enter into this Agreement and perform its obligations hereunder,
and that the officers of such Recipient who executed this Agreement on behalf of
such Recipient are in fact officers of such Recipient and have been duly
authorized by such Recipient to execute this Agreement on its behalf.

(b) The execution, delivery and performance by such Recipient of this Agreement
have been duly authorized by all necessary action on the part of such Recipient
and no further action or approval is required in order to constitute this
Agreement as the valid and binding obligations of such Recipient, enforceable in
accordance with its terms.

7.02 Representations and Warranties of the Service Provider

The Service Provider represents and warrants that:

(a) It is a corporation duly incorporated, validly existing and in good standing
under the laws of Delaware, that the Service Provider has full corporate power
and authority to enter into this Agreement and perform its obligations
hereunder, and that the officers of the Service Provider who executed this
Agreement on behalf of the Service Provider are in fact officers of the Service
Provider and have been duly authorized by the Service Provider to execute this
Agreement on its behalf.

(b) The execution, delivery and performance by the Service Provider of this
Agreement have been duly authorized by all necessary corporate action on the
part of the Service Provider and no further action or approval is required in
order to constitute this Agreement as the valid and binding obligations of the
Service Provider, enforceable in accordance with its terms.

(c) To the Service Provider’s knowledge, all agreements between the Service
Provider and third parties pursuant to which the Service Provider obtains any
Services to be provided hereunder are in full force and effect, and there is no
event of default thereunder by any party thereto that would materially adversely
prevent the Service Provider from providing the Services hereunder.

 

16



--------------------------------------------------------------------------------

ARTICLE VIII.

INDEMNITY AND LIMITATION ON LIABILITY

8.01 Indemnity by the Service Provider. The Service Provider shall indemnify,
defend and hold harmless each Recipient and its officers, directors and
employees from and against any and all costs and expenses, losses, damages,
claims, causes of action and liabilities (including reasonable attorneys’ fees,
disbursements and expenses of litigation) arising from, relating to, or in any
way connected with the gross negligence or willful misconduct of the Service
Provider or any employee, contractor or agent of the Service Provider, except to
the extent directly or indirectly caused by any act or omission of such
Recipient.

8.02 Indemnity by the Recipients. Each Recipient, severally and not jointly and
severally, shall indemnify, defend and hold harmless the Service Provider and
its officers, directors and employees from and against any and all costs and
expenses, losses, damages, claims, causes of action and liabilities (including
reasonable attorneys’ fees, disbursements and expenses of litigation) arising
from, relating to, or in any way connected with the gross negligence or willful
misconduct of such Recipient or any employee, contractor or agent of such
Recipient, except to the extent directly or indirectly caused by any act or
omission of the Service Provider.

8.03 Procedure. The party claiming indemnity shall promptly provide the other
party with written notice of any claim, action or demand for which indemnity is
claimed. The indemnifying party shall be entitled to control the defense of any
action, provided that the indemnified party may participate in any such action
with counsel of its choice at its own expense and provided further that the
indemnifying party shall not settle any claim, action or demand without the
prior written consent of the indemnified party, such consent not to be
unreasonably withheld or delayed. The indemnified party shall reasonably
cooperate in the defense as the indemnifying party may request and at the
indemnifying party’s expense.

8.04 Limitation on Liability.

(a) Except with respect to a party’s indemnification obligations under Sections
8.01 and 8.02, neither party will be liable for indirect, consequential,
special, exemplary or punitive damages, regardless of the form of action,
whether in contract, tort or otherwise, and even if such party has been advised
of the possibility of such damages.

(b) Except with respect to a party’s indemnification obligations under Sections
8.01 and 8.02, the liability of each party to the other party for any direct
damages resulting from, arising out of or relating to this Agreement, whether
based on an action or claim in contract, negligence, tort or otherwise, will not
exceed, in the aggregate, an amount equal to the aggregate Service Fees paid or
payable during the twelve (12) months prior to the assertion of the claim.

 

17



--------------------------------------------------------------------------------

ARTICLE IX.

DEFAULT

9.01 Definition. The occurrence of any one or more of the following events which
is not cured within the time permitted shall constitute a default under this
Agreement (hereinafter referred to as an “Event of Default”) as to the party
failing in the performance or effecting the breaching act.

9.02 Service Provider’s Default. An Event of Default shall exist with respect to
the Service Provider if the Service Provider shall fail to perform or materially
comply with any of the covenants, agreements, terms or conditions contained in
this Agreement applicable to the Service Provider and such failure shall
continue for a period of thirty (30) days after written notice thereof from any
Recipient to the Service Provider specifying in reasonable detail the nature of
such failure, or, in the case such failure is of a nature that it cannot, with
due diligence and good faith, be cured within thirty (30) days but can be cured
within 120 days, if the Service Provider fails to proceed promptly and with all
due diligence and in good faith to cure the same and thereafter to prosecute the
curing of such failure to completion with all due diligence within ninety
(90) days thereafter.

9.03 Recipient’s Default. An Event of Default shall exist with respect to a
Recipient (but not, for the avoidance of doubt, with respect to any other
Recipient solely due to the defaulting Recipient’s Event of Default) if such
Recipient shall:

(a) fail to make any monetary payment required under this Agreement, including,
but not limited to, any Services Fee to the Service Provider or any Direct
Charges to the applicable third parties, on or before the due date recited
herein and such failure continues for five (5) Business Days after written
notice from the Service Provider specifying such failure, or

(b) fail to perform or materially comply with any of the other covenants,
agreements, terms or conditions contained in this Agreement applicable to a
Recipient and such failure shall continue for a period of thirty (30) days after
written notice thereof from the Service Provider to such Recipient specifying in
reasonable detail the nature of such failure, or, in the case such failure is of
a nature that it cannot, with due diligence and good faith, be cured within
thirty (30) days, if such Recipient fails to proceed promptly and with all due
diligence and in good faith to cure the same and thereafter to prosecute the
curing of such failure to completion with all due diligence within ninety
(90) days thereafter.

9.04 Bankruptcy

An Event of Default shall exist with respect to a party if such party:

(a) applies for or consents to the appointment of a receiver, trustee or
liquidator of itself or any of its property;

(b) makes a general assignment for the benefit of creditors;

 

18



--------------------------------------------------------------------------------

(c) is adjudicated bankrupt or insolvent; or

(d) files a voluntary petition in bankruptcy or a petition or an answer seeking
reorganization or an arrangement with creditors, takes advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law, or admits the material allegations of a petition filed against
it in any proceedings under any such law or admits in writing its inability to
pay its debts as they become due.

9.05 Reorganization/Receiver. An Event of Default shall exist with respect to a
party if an order, judgment or decree is entered by any court of competent
jurisdiction approving a petition seeking reorganization or liquidation of the
Service Provider or a Recipient, as the case may be, or appointing a receiver,
trustee or liquidator of the Service Provider or a Recipient, as the case may
be, of all or a substantial part of any of the assets of the Service Provider or
such Recipient, as the case may be, and such order, judgment or decree continues
unstayed and in effect for a period of sixty (60) days from the date of entry
thereof.

9.06 Delays and Omissions. No delay or omission as to the exercise of any right
or power accruing upon any Event of Default shall impair the non-defaulting
party’s exercise of any right or power or shall be construed to be a waiver of
any Event of Default or acquiescence therein.

ARTICLE X.

TERMINATION

10.01 Termination; Terminating Events. This Agreement shall terminate (a) upon
an election by all of the Recipients to terminate all Services in accordance
with Section 3.04(b); provided, however, that Section 10.03 shall survive any
termination, (b) upon the mutual written consent of the parties,
(c) automatically upon consummation of either the Call Right in full (and shall
not, for the avoidance of doubt, apply to any partial exercise of any Call
Right) or the Liquidation (each as defined in the Transaction Agreement) or
(d) at the election of the non-defaulting party upon the occurrence of an Event
of Default under this Agreement and where the time to cure, if any, has lapsed.

10.02 Effect of Termination. Within fifteen (15) days after the termination of
this Agreement, each Recipient shall pay the Service Provider all accrued and
unpaid amounts due under this Agreement, including without limitation, the
Services Fee.

10.03 Transition Assistance.

(a) Upon a termination of the Agreement under Section 10.01 or a termination of
certain Services under Section 3.04(b), at the request of any Recipient, the
Service Provider will provide reasonable cooperation and transition assistance
to such Recipient necessary to transfer the applicable Services to such
Recipient or such Recipient’s Affiliate; provided that, except for its
obligations to transfer data and proprietary information under Section 10.03(b),
nothing in this Agreement shall require the Service Provider to share any
Service Provider Confidential Information with any Prohibited Person. In no
event shall the Service Provider be required to provide transition assistance
for more than 180 days after termination of the applicable Service. For the
avoidance of doubt, under no circumstances shall

 

19



--------------------------------------------------------------------------------

the Service Provider be obligated to provide transition assistance to any third
party (i.e., an entity other than a Service Recipient or a Service Recipient’s
Affiliates). The Service Provider will not be obligated to provide any
transition assistance (except as required under Section 10.03(b)) if the Service
Provider terminates this Agreement pursuant to an Event of Default under
Section 9.03. Each Recipient shall pay the Service Provider its reasonable costs
for providing such transition assistance without mark-up, notwithstanding
Section 5.01.

(b) The Service Provider shall provide reasonable cooperation and assistance to
such Recipient necessary to transfer the data and proprietary information owned
by such Recipient, if any, to such Recipient or such Recipient’s Affiliate in a
usable form upon a methodology to be reasonably agreed upon by the parties. The
Service Provider shall continue to utilize its Service Provider Proprietary
Information and Systems on each Recipient’s behalf for the agreed upon
transitional period to the extent necessary to transfer the applicable
information and services to such Recipient or such Recipient’s Affiliate.

ARTICLE XI.

NOTICES

All notices provided for in this Agreement or related to this Agreement, which
either party desires to serve on the other, shall be in writing and shall be
considered delivered upon receipt. Any and all notices or other papers or
instruments related to this Agreement shall be sent by:

(a) United States registered or certified mail (return receipt requested),
postage prepaid, in an envelope properly sealed;

(b) a facsimile transmission where written acknowledgment of receipt of such
transmission is received and a copy of the transmission is mailed with postage
prepaid; or

(c) a nationally recognized overnight delivery service;

provided for receipted delivery, addressed as follows:

 

RECIPIENTS:

Caesars Acquisition Company

One Caesars Palace Drive

Las Vegas, Nevada 89109

Attention:

   Chief Executive Officer

Facsimile:

   (514) 635-1277

Caesars Growth Partners, LLC

One Caesars Palace Drive

Las Vegas, Nevada 89109

Attention:

   Chief Executive Officer

Facsimile:

   (514) 635-1277

 

20



--------------------------------------------------------------------------------

SERVICE PROVIDER:

Caesars Entertainment Operating Company, Inc.

One Caesars Palace Drive

Las Vegas, Nevada 89109

Attention:

   General Counsel

Facsimile:

   (702) 407-6418

Any Recipient or the Service Provider may change the address or name of
addressee applicable to subsequent notices (including copies of said notices as
hereinafter provided) or instruments or other papers to be served upon or
delivered to the other party, by giving notice to the other party as aforesaid,
provided that notice of such change shall not be effective until the fifth
(5th) day after mailing or facsimile transmission.

ARTICLE XII.

DISPUTE RESOLUTION

12.01 Disputes Submitted to Arbitration. Wherever any dispute arises between a
Recipient and the Service Provider which is not otherwise resolved between the
parties, the same shall be submitted to resolution by arbitration to be
conducted in Las Vegas, Nevada, in accordance with the rules of the local
arbitration commission or authority.

12.02 Selection of Arbitrators. Any party shall have the right to submit such
dispute to arbitration by delivery of written notice to the other party stating
that the party(ies) to the dispute delivering such notice desires to have the
then unresolved controversy between the applicable Recipient(s) and the Service
Provider reviewed by a board of three (3) arbitrators. Such notice shall also
set forth the identity of the person selected by the notifying party as its
arbitrator, and shall detail the dispute between the parties and such party’s
suggested resolution. Within twenty (20) days after receipt of such notice, the
other party shall designate a person to act as arbitrator and shall notify the
party requesting arbitration of such designation, the name and address of the
person so designated, and the suggested resolution of such dispute by such
party. The two (2) arbitrators designated as aforesaid shall promptly select a
third arbitrator, and if they are not able to agree on such third
(3rd) arbitrator, then either arbitrator, on five (5) days’ notice in writing to
the other, or both arbitrators, shall apply to the local arbitration authority
to designate and appoint such third (3rd) arbitrator. The two (2) arbitrators
selected by the parties shall then notify the Service Provider and the
applicable Recipient(s) in writing promptly upon the selection of the third
arbitrator. If the party upon whom such written request for arbitration is
served shall fail to designate its arbitrator within twenty (20) days after
receipt of such notice, then the suggested resolution of the dispute as set
forth in the written notice delivered by the party requesting such arbitration
shall become the resolution thereof, and shall be binding on the Service
Provider and the applicable Recipient(s) hereunder.

12.03 Submission of Evidence. Within thirty (30) days following the date on
which the parties shall have received notice of the appointment of the third
(3rd) arbitrator, the parties shall submit to the arbitrator so appointed a full
statement of their respective positions and their reasons in support thereof, in
writing, with copies delivered to the other party. Upon receipt of such written
statement from the other party, the party receiving the same may file with

 

21



--------------------------------------------------------------------------------

the arbitrators a written rebuttal. Unless requested by the arbitrators, no
hearing shall be required in connection with any such arbitration, and the
arbitrators may elect to base their decisions on the written material submitted
by the parties; provided, however, the parties shall submit to hearings, and be
prepared to provide testimony, by themselves or by witnesses called on their
behalf, if so requested by the arbitrators.

12.04 Decisions of Arbitrators. Following receipt of the written materials from
each party, and following any hearings or testimony held in connection with such
arbitration, the arbitrators shall render their decision, which decision shall
adopt either the position of the Service Provider or the applicable Recipient(s)
as previously submitted to the arbitrators, in full, without revision or
alteration thereof, and without compromise. If more than one issue shall be
submitted to the same arbitrators for resolution, each such issue shall be
deemed a separate arbitration for all purposes hereof, such issues to be
identified separately by the parties in their submission to arbitration, and
each such issue shall be subject to a separate decision by the arbitrators.

12.05 Arbitration is Binding. The decision of a majority of the arbitrators
shall be binding upon the Service Provider and the applicable Recipient(s) and
shall be enforceable in any court of competent jurisdiction. Such decision and
award may allocate the costs of such arbitration to one of the parties, equally
or disproportionately between the parties.

12.06 Qualifications of Arbitrators. All arbitrators appointed hereunder shall
be persons reasonably experienced regarding the management and operation of
first-class casinos and companies offering Gaming activities of generally the
same class and category as CEC, or reasonably experienced in the financial or
economic evaluation or appraisal of the same, but no such arbitrator shall then
be in the employ of any corporation or entity which, at the time of such
arbitration, shall be an operator of any facility offering Gaming activities, a
casino operator, an on-line gaming company, a casino management company or a
horse racing facility management company.

ARTICLE XIII.

MISCELLANEOUS

13.01 Assignment. No party shall assign this Agreement or any interest therein
without the express prior written consent of the other parties. Notwithstanding
the preceding sentence, the Service Provider may assign or transfer this
Agreement to any Affiliate of such Service Provider; provided, that a
counterpart original of such assignment is delivered to the other parties on or
before the effective date of such assignment, and provided further that such
Affiliate expressly assumes and agrees to be bound by all of the terms and
conditions of this Agreement. Except as otherwise provided herein, each
provision hereof shall extend to and shall, as the case may require, bind and
inure to the benefit of the parties’ permitted successors and assigns and legal
representatives.

13.02 Construction. The language in all parts of this Agreement shall be in all
cases construed simply according to its fair meaning, and not strictly for or
against the Recipients or the Service Provider. This Agreement shall be
construed without regard to any presumption or other rule requiring construction
against the party causing the same to be drafted.

 

22



--------------------------------------------------------------------------------

13.03 Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Nevada without reference to its
choice of law provisions.

13.04 Severability. Should any portion of this Agreement be declared invalid or
unenforceable, then such portion shall be deemed to be severed from this
Agreement and shall not affect the remainder thereof.

13.05 Attorneys’ Fees. Should either party institute an action or proceeding to
enforce any provisions hereof or for other relief due to an alleged breach of
any provision of this Agreement, the prevailing party shall be entitled to
receive from the other party all costs of the action or proceeding and
reasonable attorneys’ fees.

13.06 Entire Agreement. This Agreement covers in full each and every agreement
of every kind or nature whatsoever between the parties hereto concerning this
Agreement, and all preliminary negotiations and agreements, whether verbal or
written, of whatsoever kind or nature are merged herein. No oral agreement or
implied covenant shall be held to vary the provisions hereof, any statute, law
or custom to the contrary notwithstanding.

13.07 Counterparts. This Agreement may be executed in counterparts, including
via facsimile, and shall be deemed to have become effective when and only when
all parties hereto have executed this Agreement, although it shall not be
necessary that any single counterpart be signed by or on behalf of each of the
parties hereto, and all such counterparts shall be deemed to constitute but one
and the same instrument.

13.08 Force Majeure. Whenever this Agreement requires an act to be performed
within a specified time period or to be completed diligently, such periods are
subject to Unavoidable Delays. “Unavoidable Delays” are delays beyond the
reasonable control of the party asserting the delay, and include delays caused
by acts of God, acts of war, terrorist attack, civil commotions, riots, strikes,
lockouts, acts of government in either its sovereign or contractual capacity,
perturbation in telecommunications transmissions, inability to obtain suitable
labor or materials, accident, fire, water damages, flood, earthquake, or other
natural catastrophes. A party that incurs an Unavoidable Delay will be excused
from performance of the affected act so long as the underlying reason for the
Unavoidable Delay continues, other than with respect to a party’s obligation to
make payments that have become due and payable pursuant to this Agreement which
shall not be subject to Unavoidable Delays.

13.09 No Warranties. The Service Provider shall use commercially reasonable
efforts to render the services contemplated by this Agreement in good faith to
each Recipient on the terms and standards set forth herein, including
Section 4.01, but hereby explicitly disclaims any and all warranties, express or
implied.

13.10 Headings. Headings or captions have been inserted for convenience of
reference only and are not to be construed or considered to be a part hereof and
shall not in any way modify, restrict or amend any of the terms or provisions
hereof.

13.11 Waiver. The waiver by one party of any default or breach of any of the
provisions, covenants or conditions hereof of the part of the other party to be
kept and performed shall not be a waiver of any preceding or subsequent breach
or any other provisions, covenants or conditions contained herein.

 

23



--------------------------------------------------------------------------------

13.12 Consent to Jurisdiction. The parties hereto agree that, other than an
arbitration proceeding arising pursuant to Article XII, any legal action or
proceeding with respect to or arising out of this Agreement may be brought in or
removed to the courts of the State of Nevada or of the United States of America
for the District of Nevada. By execution and delivery of this Agreement, the
parties hereto accept, for themselves and in respect of their property,
generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts. The parties hereto irrevocably consent to the service of process out of
any of the aforementioned courts in any manner permitted by law. The parties
hereto hereby waive any right to stay or dismiss any action or proceeding under
or in connection with this Agreement brought before the foregoing courts on the
basis of forum non-conveniens.

13.13 Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT AND THE RELATIONSHIP BETWEEN THE PARTIES HERETO THAT IS BEING
ESTABLISHED. THE PARTIES HERETO ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE PARTIES HERETO FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

13.14 Amendments. This Agreement may be changed, modified, surrendered or
terminated (and provisions hereof may be waived) only by an agreement in writing
signed by the parties hereto. Any modification, amendment, waiver, discharge,
surrender, termination or assignment in violation of this Section 13.14 shall be
void ab initio.

*    *    *    *    *

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
and year first above written.

 

SERVICE PROVIDER:

CAESARS ENTERTAINMENT OPERATING COMPANY, INC.,

a Delaware corporation

By:  

/s/ Eric Hession

  Name:  Eric Hession   Title:    Senior Vice President and Treasurer
RECIPIENTS:

CAESARS GROWTH PARTNERS, LLC,

a Delaware limited liability company

By:   Caesars Acquisition Company, its managing member By:  

/s/ Craig Abrahams

  Name:  Craig Abrahams   Title:    Secretary and Chief Financial Officer

CAESARS ACQUISITION COMPANY,

a Delaware corporation

By:  

/s/ Craig Abrahams

  Name:  Craig Abrahams   Title:    Secretary and Chief Financial Officer

[Management Services Agreement – Signature Page]